El Juez Asociado Señor Córdova D Ávila,
emitió la opinión del tribunal.
Es ésta una acción de daños y perjuicios interpuesta por Emilio Rivera Maldonado contra la Central Pasto Viejo Inc. El demandante alega, entre otras cosas, que la demandada tiene establecido un ferrocarril de su pertenencia dentro. de la municipalidad de Humacao y que la vía de dicho ferroca-rril cruza la carretera insular que de la ciudad de Humacao conduce a Naguabo, estando dicho cruce en un sitio denomi-nado Entrada a Pasto Viejo.
Alega además el demandante que en 22 de febrero de 1927, al pasar por dicho cruce de vía, fué atrapado por la máquina No. 4, propiedad de la demandada, y que como resultado de este accidente dicho demandante sufrió numerosas lesiones, tuvo que recluirse en cama por algún tiempo, quedando su automóvil absolutamente inservible. Declarada sin lugar la demanda, el demandante interpuso recurso de apelación atri-buyendo a la corte inferior los siguientes errores:
*7131. La corte debió dictar • sentencia por los méritos de las alega-ciones a favor del demandante.
2. La corte erró porqne la sentencia dictada es Contraria a la ley y a los hechos.
Se trata en este caso de una demanda jurada. De acuerdo con el Código de Enjuiciamiento Civil, cuando se jura la demanda la negación de cada alegación impugnada deberá ser específica, y hacerse por afirmación absoluta o según información y creencia del demandado. El demandante notificó oportunamente a la demandada, que se proponía solicitar sentencia sobre las alegaciones antes de comenzarse la celebración del juicio. La demandada solicitó y obtuvo de la corte permiso para radicar una contestación enmendada. Inmediatamente después de radicada la primera contestación enmendada, el demandante solicitó sentencia sobre las alegaciones. La demandada se opuso y la corte le concedió permiso nuevamente para enmendar su contestación con la oposición del demandante, quien tomó excepción de la resolución de la corte. Después de radicada la segunda contestación enmendada, el demandante se opuso a que fuera admitida, porque ya la demandada había enmendado su contestación varias veces. La corte admitió dicha contestación, el demandante tomó excepción alegando que la nueva contestación enmendada era defectuosa y envolvía lo que en derecho se llama un “negative pregnant”. Alegó además el demandante que las alegacio-nes de la demanda estaban admitidas puesto que el juramento de la última contestación enmendada era defectuoso. El demandante hizo constar entonces que la última contestación enmendada aceptaba las alegaciones de la demanda, que el juramento era defectuoso, y que deseaba darle todavía nueva oportunidad a la demandada para que corrigiera tales defectos. La parte demandada rechazó esta oportunidad y el demandante, sin haber solicitado sentencia sobre las alegaciones cuando fue radicada la última contestación, empezó a practicar su prueba.
*714Es innecesario proceder a disentir los defectos de que ado-lece el juramento y las admisiones contenidas en la contesta-ción. Reconocemos que se trata de una contestación defec-tuosa y de un juramento defectuoso también; pero el de-mandante no solicitó sentencia sobre las alegaciones y está impedido para plantear esta cuestión en apelación.
En el caso de Nelson v. Merced County, 55 Pac. 421, la Corte Suprema de California se expresó en los siguientes términos:
. . La contestación, tomada en su totalidad, en nuestra opinión hacía que la cuestión del pago fuera un hedió en contro-versia, y la corte debidamente res'olvió el mismo. Además, las par-tes parecen haber procedido a celebrar el juicio con la contestación, sin hacer objeción a su suficiencia para suscitar la controversia, y se admitió prueba sobre los hechos alegados en la contestación, y la controversia fué resuelta. En tal caso no se permitirá que se pre-sente una objeción ante esta corte por primera vez al efecto de que la conclusión a que llegó la corte no está de acuerdo con las cues-tiones planteadas.”
Como liemos dicho, el demandante procedió a practicar su prueba, sin insistir en su moción original para que se dic-tara sentencia sobre las alegaciones y sin reproducir su mo-ción cuando se radicó la última contestación enmendada.
En el caso de Illinois Trust & Savings Bank v. Pacific Ry. Co., 115 Cal. 285, 47 Pac. 60, dicha Corte Suprema de California dijo:
. . Ha sido bien establecido que cuando las partes han ido a juicio fundándose en una alegación, sin presentar objeción a su suficiencia con el objeto de plantear determinada controversia, y se ha admitido prueba respecto al hecho y se ha dictado resolución so-bre tal controversia, esta corte no permitirá a la parte a quien in-cumbía presentar la objeción decir que la resolución dictada no está en armonía con las controversias planteadas. King. v. Davis, 34 Cal. 100; Horton v. Domínguez, 68 Cal. 642, 10 Pac. 186; Moore v. Campbell, 72 Cal. 251, 13 Pac. 689; Sukeforth v. Lord, 87 Cal. 399, 25 Pac. 497.”
*715De la obra “Bancroft’s Code Pleading,” página 1012, sec-ción 720, copiamos lo siguiente:
“De manera qne una parte que, después de denegada su moción para que se dicte sentencia sobre las alegaciones, va a juicio y trata de establecer su derecho mediante prueba, renuncia a la moción.”
Véanse también los casos de Guzmán López v. Ortiz, 39 D.P.R. 185 y Paulson v. Bergman, 62 Colo. 93, 160 Pac. 189.
Declara el demandante entre otras cosas que al llegar al paso a nivel de la vía que cruza la carretera que de Humacao conduce a Naguabo, detuvo el vehículo cerca de dicha vía y, viendo que no sentía nada, metió primera para pasar la vía y en ese momento apareció la máquina y le dió al vehículo por su lado derecho tirándolo a una cuneta. Esta declaración está corroborada por el testigo Pedro Vasallo, quien acompañaba a Emilio Rivera cuando ocurrió el accidente. Este testigo dice que cuando iban por el cruce de Pasto Viejo, que es un paso a nivel que queda entre Humacao y su playa, apareció una locomotora a bastante velocidad y arrolló al Ford, tirando a éste a la cuneta de la derecha de la carretera, cayendo el testigo y Emilio Rivera fuera del automóvil, y recibiendo este último golpes en la cara, en las manos y en ambas rodillas. El automóvil, dice, quedó inservible. Ambos testigos declaran que la locomotora no tocó pito ni campana.
La negligencia de la corporación demandada surge de su propia prueba. Sus testigos están conformes en que al lle-gar al cruce de la carretera hay una pendiente y en que para subir esta pendiente, cuando el tren lleva mucha carga, la máquina tiene que desarrollar velocidad. Cuando la carga es poca se puede caminar despacio, pero cuando es mucha hay que caminar ligero. Estos testigos, que son empleados de la demandada, dicen que la máquina llevaba velocidad, y el fogonero de la locomotora, Sotero Pizarro, declara que “la máquina venía a un paso bastante agigantado”. El ma-quinista Rafael García declara que a la máquina se le per-*716dieron los reflectores y que cuando ocurrió el accidente tenía los faroles de gas, dos farolitos de gas pequeños. El tes-tigo Julio Luzunaris declara que es mecánico y que trabaja en la Central Pasto Viejo; que el día 22 de febrero de 1927 iba conduciendo para la central un tren de cañas detrás de la máquina No. 4; que vió a esta máquina cruzando el paso a nivel donde ocurrió el accidente y que de noche no ponen, persona.alguna allí para hacer señales a los carros que vie-nen pasando, y que la noche del accidente no había nadie para hacer tales señales; que a veces el testigo ha estado ex-puesto, en el sitio donde ocurrió el accidente, a pasarle algo, porque es una curva, siendo aquel sitio peligroso; que el tes-tigo se quejó varias veces a sus superiores de ese peligro, temiendo que pudiera ocurrir alguna desgracia; que se lo dijo al jefe del tráfico, pues el testigo era.quien trabajaba de noche; que a pesar de eso no había nadie para hacer seña-les ni pusieron a nadie allí después; que debido a las pen-dientes antes y después de la carretera es preciso darle velo-cidad a la máquina para subir desde el llano, y que cuando va la máquina más ligero es cuando pasa la carretera.
Declaran también los testigos de la demandada que se tocó pito y campana antes de llegar al paso a nivel de la carretera. El maquinista dice que cuando suena el pito se descarga vapor, pero muy poca cosa, y que cuando sube una pendiente no se le puede descargar vapor a la máquina.
La corte inferior, en sus conclusiones de hecho, dice:'
“Que en el sitio en cuestión la demandada no tiene establecidas barreras, cadenas o cualquier otro aparato análogo a ellas para la protección de los transeúntes y que en la noche de autos, tampoco existían luces rojas ni persona alguna encargada de dar avisó a los transeúntes que pasaban por la carretera, de la aproximación del dicho ferrocarril. ’1
La prueba de la demandada basta por sí sola para poner de relieve su negligencia. La demandada, a pesar de que uno de sus empleados se quejó.de lo peligroso del sitio, no se cuidó de establecer barreras ni cadenas, ni de adoptar *717ninguna medida para la protección de los transeúntes; ni si-quiera colocó un guardia para vigilar y avisar la aproxima-ción del tren durante las horas de la noche. Estas precau-ciones, que deben adoptarse siempre para beneficio del pú-blico, son aun más necesarias en un caso como el presente, en que los mismos testigos de la demandada nos dicen que cuando el tren va muy cargado la máquina tiene que desarro-llar velocidad para subir la pendiente y que cuando va' más ligero es cuando cruza la carretera. De modo que la deman-dada, además de no haber adoptado las precauciones men-cionadas, permitió que el tren llevara una carga pesada, sa-biendo que la máquina tenía que desarrollar velocidad para subir la pendiente y cruzar el paso a nivel.
La corte inferior reconoce la negligencia de la parte demandada, pero falla el pleito en contra del demandante, basándose en la negligencia contribuyente de éste. Copiamos a continuación los fundamentos que sirven de base a la corte inferior para dictar su fallo:
“La prueba en el particular resulta en un todo contradictoria. Los testigos de la demandada sostienen que el ferrocarril al acer-carse al cruce, hizo uso del pito de vap’or, así como de la campana, hecho que se niega por el demandante y a la vez por un testigo que venía en el automóvil en su compañía. Sostiene el demandante que al acercarse al sitio del accidente, él paró su carro, miró y oyó, sin que percibiera nada que le demostrara la aproximación del tren.
“Como ya dijéramos, la vía, por varios metros antes de llegar al cruce, corre casi paralela a la carretera, el ruido que hace un tren que arrastra treinta vagones, el hecho de ocurrir el accidente du-rante las horas de la madrugada, tiempo en que el silencio es com-pleto y absoluto y mucho más aún en el campo, en donde n'o existe movimiento alguno, nos hacen dudar grandemente de que el de-mandante, si en verdad paró su automóvil', miró y trató de oír, no oyera el tren que se aproximaba y que tan cerca de él estaba, aun suponiendo que la locomotora no avisara por medio del pito'y de la campana. El testigo del demandante, Cándido Báez, nos dice que él vió venir un carro y al pasar por la vía lo cogió la máquina, sin decirnos que el automóvil. estuviera parado, sino que venía a cruzar en aquellos momentos el paso nivel.
*718“Si aceptamos la teoría de la demandada, que sus empleados tocaron el pito y la campana al acercarse al cruce, es claro y evi-dente que el demandante fue negligente al tratar de cruzar el paso a nivel, teniendo aviso de que el tren se aproximaba; si por el con-trario asumiéramos que el demandante paró su carro, miró y trató de oír, nos parece inexplicable cómo durante el silencio de la noebe, dada la situación de la vía en relación con la carretera y la proximidad del tren, él y su compañero no se dieron cuenta, por el ruido de la máquina, de que el ferrocarril se encontraba cerca y de que era una imprudencia de su parte el tratar de cruzar la vía en aquellos momentos, ya que una persona cuidadosa, como lo exige la ley y la jurisprudencia, hubiese esperado hasta cerciorarse de una manera cierta y categórica, de que el tren estaba próxim'o a pasar o cruzar por el paso a nivel que él trataba de utilizar para pasar también en aquellos momentos.”
“Además, se .ha demostrado también por la prueba que el chófer que conducía el automóvil en cuestión, conocía perfectamente bien la carretera de Humacao a la Playa, y a más que le constaba que en aquel sitio no existían barreras ni cadenas para la protección de los transeúntes así como también que no había persona o guarda barrera encargada de dar aviso a los viandantes de la proximidad del tren.”
Uno de los testigos de la corporación demandada declara que hay veces que está una máquina cerca y con el viento no se oye, y que en una noche serena se puede oír. Según la prueba de la propia demandada la máquina desarrollaba ve-locidad al cruzar la carretera y venía, usando las mismas palabras de uno de sus-testigos, “a un paso bastante agigan-tado”. La negligencia que la corte inferior atribuye al de-mandante se basa en la situación de la vía, el silencio de la noche y el ruido que hace un tren que arrastra treinta vago-nes. La corte inferior duda grandemente de que el deman-dante, si en verdad paró su automóvil, miró y trató de oír, no oyera el tren que se aproximaba, que tan cerca de él es-taba, aun suponiendo que la locomotora no avisara por medio del pito y de la campana. Esta duda la resuelve la corte a quo en contra del demandante sin resolver el conflicto de la prueba sobre si se tocó o no pito y campana, indudable-*719mente porque lo creyó innecesario, ya que dicha corte afirma que encuentra inexplicable que el accidente ocurriera sin la negligencia contribuyente del demandante.
Sin embargo, habiendo sido probado que la máquina ca-minaba a “un paso bastante agigantado”, al subir la pen-diente, es posible que el pito de la locomotora, el sonido de la campana y la llegada del tren al cruce de la carretera se hayan sucedido con tan cortos intervalos de tiempo que el demandante, aun tomando precauciones, no hubiera podido evitar el accidente. Nos parece que se apura mucho el ar-gumento para establecer deducciones que pueden estar equi-vocadas. Nosotros creemos que no se ha probado en este caso la negligencia que se atribuye al demandante como una causa próxima del accidente.
Sobre los daños y perjuicios declaran los testigos del de-mandante. Pedro Vasallo dice que el automóvil valía $600 y que quedó inservible, no valiendo más de $50. El deman-dante dice que su automóvil era un carrito nuevo que no lo había querido dar en $600. Manifiesta además que recibió golpes en la cara, las manos y las rodillas; que en la rodilla izquierda recibió un golpe muy fuerte; que fué asistido por el Dr. Peña y que estuvo en cama de diez a doce días. Añade que dedicaba su automóvil al servicio público y que se ganaba de cuatro a cinco dólares diarios, y que desde que perdió su automóvil ha tenido que dedicarse a trabajar alquilado, no ganando lo mismo que antes cuando tenía su vehículo.
El Dr. Peña declara que asistió al demandante, quien pre-sentaba lesiones en la rodilla, en la cara y en las palmas de las manos, que la asistencia médica duró desde el 23 de fe-brero continuamente hasta el 4 de marzo de 1927, y que des-pués siguió asistiendo al paciente en su casa; que el deman-dante presentaba una inflamación de tal naturaleza que le retuvo en cama, teniendo derrame sinovial y en la rodilla de-recha un edema enorme.
Teniendo en cuenta las lesiones recibidas por el deman-*720dante y los daños ocasionados al automóvil, que se aprecian en $500, entendemos que debe revocarse la .sentencia apelada y dictarse sentencia condenando a la corporación dema/ndada a satisfacer al demandante la cantidad de $700 con costas.